Citation Nr: 1419404	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot plantar fasciitis.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1984 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  However, jurisdiction of the Veteran's claims file is with the RO in Louisville, Kentucky.

In June 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  At the hearing, the Veteran submitted additional evidence in support of his claims.  This new evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a September 2011 VA treatment record, which does not appear to have been considered in the October 2012 supplemental statement of the case.  However, such document is not relevant to the claims on appeal.  Moreover, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review the newly associated document such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

During his June 2013 hearing, the Veteran appeared to raise the issue of entitlement to service connection for left foot plantar fasciitis.  The Board notes that the RO denied service connection for left foot plantar fasciitis in a September 2011 rating decision.  The Veteran's petition to reopen this claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that the Veteran was last afforded VA examinations in October 2012 in order to determine the current nature and severity of his service-connected right foot plantar fasciitis and GERD.  However, in his June 2013 hearing, the Veteran described increased symptoms or worsened symptoms with regard to such disabilities.  Specifically, he testified that he was receiving a new orthotic for his right foot and experienced numbness.  He also indicated that the effectiveness of his prescribed medication for GERD was reduced.  As worsening symptomatology has been described since the last VA examinations, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected right foot plantar fasciitis and GERD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Finally, the record reflects there are outstanding treatment records.  In his June 2013 hearing, the Veteran testified that he was receiving treatment for his claimed disabilities from the Ireland Army Medical Center and from Dr. J. C., a private podiatrist.  Records from Ireland Army Community Hospital dated in June 2011 and from Dr. J. C. dated in June 2013 are located in the claims file.  However, additional or more recent records may exist.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his right foot plantar fasciitis and/or GERD and, thereafter, such identified records, to include updated Ireland Army Community Hospital and Dr. J. C. treatment records, should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from Dr. J. C.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Obtain the Veteran's Tricare treatment records from the Ireland Army Community Hospital dated from April 2010 to the present.  Records dated in June 2011 are located in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right foot plantar fasciitis.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished. 

The examiner should describe the nature and severity of all manifestations of the Veteran's right foot plantar fasciitis.  He or she should indicate whether such disability results in neurologic impairment and, if so, the nerve affected and the severity of such impairment.  If there are any other diagnoses pertaining to the right foot, the examiner should specifically indicate whether such are related to the Veteran's plantar fasciitis. The examiner should indicate whether such disability is slight, moderate, moderately severe, or severe.  The examiner should also discuss the impact such disability has on the Veteran's employability.

A rationale should be provided for any opinion offered.

4.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected GERD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's GERD.  The examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis or melena and/or anemia.  The examiner should also determine whether the symptoms resulted in the impairment of the Veteran's health, including whether they would be best characterized as productive of considerable or severe impairment of health.  The examiner should also discuss the impact such disability has on the Veteran's employability.

A rationale should be provided for any opinion offered.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



